DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The phrase "filed September 11, 2019" should be replaced by the phrase -- now issued as U.S. Patent No. 11,448,618 on September 20, 2022 --.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 24, claim line 2:  The term "substantially equal" is deemed to be indefinite because the metes and bounds of the term "substantially" are unknown.  The specification fails to provide guidance as to what the error tolerance of the first and second energy values can be.  It is unclear how far apart the first and second energy values can be from each other and still deemed to be substantially equal.
   Re claim 26, claim line 2:  The term "substantially less" is deemed to be indefinite because the metes and bounds of the term "substantially" are unknown.  The specification fails to provide guidance as to what the threshold for the term "substantially less" entails.  It is unclear how close the second energy value can be from the first energy values before it is no longer deemed to be substantially less than the first energy value.
   Re claim 27, claim line 2:  The term "substantially more" is deemed to be indefinite because the metes and bounds of the term "substantially" are unknown.  The specification fails to provide guidance as to what ratio of gaseous fluid to liquid fluid is necessary to establish a multiphase fluid having substantially more gaseous fluid than liquid fluid.  It is not clear if a simple majority constitutes substantially more.

 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22 and 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
   Claim 22 recites attaching the acoustic transmitter and the acoustic receiver at diametrically opposite ends of the cross-section of the pipeline; however, claim 18, from which claim 22 depends, appears to previously recite this limitation.  Claim 18, claim lines 1-3 recite transmitting acoustic signal across the cross-section of the pipeline from a transmitter attached to an outer surface of the pipeline at a first location.  Claim lines 5-6 further recite receiving said acoustic signal at a receiver attached to the outer surface of the pipeline at a second location; and the claim further recites that the first and second locations are diametrically opposite on the cross-section (claim lines 6-7).  Thus, it appears that claim 22 is simply and concisely claiming that which was claimed previously in claim 18. 
   Claim 26 recites determining that the second energy is substantially less than the first energy; however, this claim depends from claim 24 that has recited that the first and second energy is substantially equal.  It appears that by claiming that the second energy is substantially less, the claim fails to further limit the limitations of claim 24 because it takes away the recitation that the energy of the second energy is substantially equal to the first energy.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 11,448,618.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope than the broader claims of the instant application.  Thus, the scope of the application claims is encompassed by the scope of the patented claims; and thus, the application claims are obvious in view of the limitations presented in the patented claims.
	Claims 18-20 of the instant application are substantially similar to claims 13-15 of the patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0163700 (Huang).

	   With respect to the limitations of claim 17, Huang discloses a method to analyze multiphase fluid in a pipeline, the system comprising:
      transmitting an acoustic signal across a cross-section of a pipeline flowing multiphase fluid comprising gaseous fluid and liquid fluid (ultrasonic Doppler transceivers are clamped at different circumferential positions of the pipe exterior and transmit acoustic signals across a cross-section of a pipeline - paragraph [0072] and Figure 6A);
      receiving the acoustic signal carried by the multiphase fluid through the cross-section of the pipeline (ultrasonic Doppler transceivers);
      determining an energy level of the received acoustic signal (paragraphs [0077-0078] - energy level profiles for each of the Doppler transceivers is generated); and
      determining flow parameters of the multiphase fluid based, in part on the determined energy level of the received acoustic signal (paragraphs [0078] and [0081-0085] - output profiles, such as energy, from the Doppler transceivers are provided to a data fusion processor (620), where outputs of flow parameters (630) of the multiphase fluid are provided).
   
   With respect to the limitation of claim 19, Huang appears to further disclose that the flow parameters comprise at least one of slug velocity, a slug frequency, and a slug length (output (630) shows parameters velocity and length of slug - Figure 6A).   

   With respect to the limitation of claim 23, Huang appears to disclose that the acoustic signal comprises an amplitude determined based on a deviation in pressure from a mean ambient pressure (calibration of instrumentation with an empty pipeline - paragraph [0057]).

      With respect to the limitation of claim 24, Huang appears to further disclose that the acoustic signal evaluator is capable of determining that the first energy and the second energy are substantially equal (the energy level is dependent upon the composition of the fluid passing through the pipeline such that energy passing through a liquid would substantially retain the same value received as transmitted).

      With respect to the limitation of claim 25, Huang appears to disclose that the acoustic signal evaluator determines that the multiphase fluid comprises more liquid fluid than gaseous fluid (acoustic energy transmitted from the transmitter would not experience scattering or reflection when passing through a liquid, such that the energy being received at the receiver would be substantially equal to the energy that was transmitted).

   With respect to the limitation of claim 26, Huang appears to further disclose that the acoustic signal evaluator is capable of determining that the second energy is substantially less than the first energy (the energy level is dependent upon the composition of the fluid passing through the pipeline such that energy passing through a liquid containing gas would have a received energy that is detectably less that the energy that was transmitted into the fluid).

   With respect to the limitation of claim 27, Huang appear to disclose that the acoustic signal evaluator determines that the multiphase fluid comprises substantially more gaseous fluid than liquid fluid (acoustic energy transmitted from the transmitter would experience scattering or reflection when passing through a gas or interacting with a bubble such that the energy being received at the receiver would be significantly less than the energy that was transmitted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0163700 (Huang).

   With respect to the limitation of claim 20, Huang disclose all of the limitations of the base claim including a plurality of Doppler transceivers utilized to measure flow parameters including slug velocity.  Huang fails to disclose how the slug velocity is measured; however, the Examiner argues that measuring slug velocity between two locations is well within the purview of one of ordinary skill in the art at the time of filing given that a plurality of transceivers is inputting measurement into the data fusion processor (620), which is used to output flow parameters, such as slug velocity.   


Claims 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0163700 (Huang) in view of US 2010/0299088 (Huang et al.).

   With respect to the limitations of claims 18 and 22, Huang disclose all of the limitations of the base claim including transmitting the acoustic signal across the cross-section of the pipeline comprises transmitting the acoustic signal through an acoustic transmitter attached to an outer surface of the pipeline at a first location, wherein receiving the acoustic signal carried by the multiphase fluid through the cross-section of the pipeline comprises receiving the acoustic signal carried by the multiphase fluid at an acoustic receiver attached to an outer surface of the pipeline at a second location. Huang fails to disclose that first location and the second location are diametrically opposite on the cross-section.
   Huang et al. disclose an ultrasonic clamp-on multiphase flowmeter utilizing Doppler transducers (126) arranged circumferentially around a pipe wall (210).  The transducers (126) may form a transmitter and receiver pair between two transducers that are diametrically opposite each other (paragraphs [0052-0053] and Figure 2E).  Modifying Huang with diametrically opposed transmitter and receiver pairs would have been obvious to one of ordinary skill in the art at the time of filing considering that placing transducer and receiver pairs opposite to one another is well-known as creating the shortest distance for the acoustic signal to travel for quickness of measurement.

   With respect to the limitation of claim 21, the combination (Huang) appears to further disclose that the acoustic signal evaluator is connected to the acoustic receiver (signals received by the receiver are evaluated within the evaluator to determine properties of the flow of the fluid; thus, the two structures are connected).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571) 272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2855